Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                         Illinois Official Reports                         the accuracy and
                                                                           integrity of this
                                                                           document
                                Appellate Court                            Date: 2019.06.03
                                                                           11:29:59 -05'00'



                  In re Estate of M.L., 2018 IL App (3d) 170712



Appellate Court     In re ESTATE OF M.L. and G.L., Minors (Anthony Loader,
Caption             Petitioner- Appellant, v. Debra Grossi, Respondent-Appellee).



District & No.      Third District
                    Docket No. 3-17-0712



Filed               November 27, 2018



Decision Under      Appeal from the Circuit Court of Will County, Nos. 17-P-458,
Review              17-P-528; the Hon. Jeffrey J. Allen, Judge, presiding.



Judgment            Disqualification order reversed; cause remanded.


Counsel on          Frederick C. Cappetta, of Cappetta & Associates, Ltd., of Oak Brook,
Appeal              and Kathryne Hayes and Adrian Vuckovich, of Collins Bargione &
                    Vuckovich, of Chicago, for appellant.

                    Melissa J. Kuffel, of Mullyk Laho Law, of Glen Ellyn, for appellee.



Panel               JUSTICE HOLDRIDGE delivered the judgment of the court, with
                    opinion.
                    Justices Schmidt and O’Brien concurred in the judgment and opinion.
                                             OPINION

¶1       In this discretionary interlocutory appeal from the grant of a motion to disqualify counsel
     in a guardianship matter, the petitioner maintains that the court erred in disqualifying his
     attorney based upon an alleged conflict with another party, his sister, who also filed a petition
     for guardianship over petitioner’s children. The motion to disqualify was filed by the maternal
     grandparents of the children.

¶2                                        BACKGROUND
¶3        Anthony Loader and Christina Schaade were the natural parents of two children: M.L.,
     born September 20, 2011, and G.L., born July 31, 2014. Anthony and Christina were never
     married, but it was never in dispute that Anthony was the biological father of both children.
     Anthony executed a voluntary acknowledgement of paternity for each child at the time of birth.
     It is undisputed that Anthony and Christina had a tumultuous relationship, and they never lived
     together for any significant period of time. At all times, the children lived with Christina,
     although not under any formal custodial determination. Anthony’s involvement in the care of
     the children varied over time, and he maintained some interest and contact with both children.
     Christina and the children did not have a permanent address but lived with different family
     members, both hers and Anthony’s. It is undisputed that Anthony’s parental rights were never
     relinquished or terminated and he was never the subject of an order of protection regarding
     Christina or the children.
¶4        On May 24, 2017, Christina died. At the time of her death, she and the children had been
     staying in the home of Robert and Debra Grossi. Debra was Christina’s mother. Robert,
     Debra’s second husband, was not Christina’s father. While Christina and the children resided
     in the Grossi home, Christina enrolled the children in daycare and school using the Grossi
     address as her own. Christina took no formal steps to relinquish parental control or temporary
     guardianship over the children to Debra or Robert.
¶5        On May 25, 2017, Anthony appeared at the Grossi home and demanded that the children be
     turned over to him. Debra and Robert refused. On May 31, 2017, at Christina’s funeral,
     Anthony’s demand that his children be turned over to him was again refused. The next day,
     Anthony inquired of the State’s Attorney’s office regarding the possibility of charging Debra
     and Robert with interference with his parental rights. He was apparently informed that local
     authorities would not intervene. At this time, Anthony was also a defendant in a criminal
     matter pending in Cook County circuit court. As a result of the uncertainty surrounding the
     outcome of the criminal matter, Anthony chose not to take further steps to obtain the physical
     custody of his children.
¶6        On June 1, 2017, Anthony executed a standard form “Appointment of Short-term
     Guardian” appointing his sister, Stephanie Loader, as short-term guardian of the children
     pursuant to section 11-5.4 of the Probate Act of 1975 (Probate Act). 755 ILCS 5/11-5.4 (West
     2016). On June 5, 2017, Stephanie filed a petition for appointment of guardian in the Will
     County circuit court, attaching a copy of the short-term guardianship appointment previously
     executed by Anthony. In a supporting affidavit filed with her petition, Stephanie stated that
     (1) she was pursuing guardianship in accordance with Anthony’s expressed designation in the
     standard form appointment of short-term guardian; (2) the guardianship she was seeking
     would terminate, pursuant to the terms of Anthony’s appointment, “on the date that Anthony

                                                 -2-
       states in writing that he is willing and able to make and carry out day-to-day child care
       decisions concerning the children, but not more than 365 days after the effective date of the
       Short-term Guardianship”; and (3) guardianship was being sought as a result of the Grossis’
       refusal to comply with the children’s father’s wishes. Stephanie’s petition was docketed as
       case No. 17-P-458 and placed on the probate docket of Judge Jeffrey Allen. Natalie Cappetta
       of the law firm of Cappetta and Associates represented Stephanie.
¶7         On June 2, 2017, Debra and Robert filed a petition for custody of the children, which was
       docketed as case No. 17-F-469 and placed on the domestic relations docket of Judge Elizabeth
       Dow. On June 5, 2017, Anthony filed a response seeking dismissal of the petition on
       jurisdictional grounds and on the theory that Debra and Robert lacked standing to seek custody
       of the children. Anthony was represented by Natalie Cappetta and Frederick Cappetta of
       Cappetta & Associates and Greg LaCost of the law firm of Rizzon & Diersen. On that date,
       Judge Dow, over Anthony’s objection, entered a temporary order granting custody of the
       children to Debra and Robert, with visitation for Anthony supervised by Stephanie.
¶8         On June 23, 2017, Judge Dow granted Anthony’s motion to dismiss the custody petition on
       jurisdictional grounds and dissolved the temporary custody order. Anthony requested the entry
       of an order finding that he was entitled to legal custody of the children based on his
       uncontested paternity of each child. The court refused the request, suggesting that Anthony
       would need to file his own custody petition to assert his parental rights. Anthony’s counsel
       requested that the Grossis voluntarily turn over the children to Anthony and Stephanie. The
       Grossis refused.
¶9         On June 26, 2017, Anthony filed a petition for custody of the children, which was docketed
       as case No. 17-P-569. Natalie Cappetta and her firm represented Anthony in this action. The
       petition named Stephanie Loader as “Guardian and necessary party.” In the verified petition,
       Anthony requested that he be recognized as the biological father of the children and that he be
       granted sole care, custody, control, and education of the minor children and that the Grossis be
       ordered to surrender the children to him “or Stephanie Loader, Guardian.” Anthony served
       notice of hearing for the next available court date, which was August 10, 2017. The matter was
       placed on Judge Dow’s domestic relations docket.
¶ 10       On the following day, June 27, 2017, Debra and Robert filed an “Emergency Petition for
       Guardianship” of each of the children, which was docketed as case No. 17-P-528 on Judge
       Allen’s probate docket. Anthony and Stephanie received notice of hearing on the emergency
       petition. Cappetta entered her appearance on Anthony’s behalf and contested the jurisdiction
       of the court. The court reserved ruling on Anthony’s opposition, appointed a guardian ad litem
       for the children, granted temporary custody of the children to Debra Grossi and established
       visitation rights for Anthony. The court on its own motion consolidated Stephanie’s
       guardianship petition (17-P-458) with the Grossis’ emergency guardianship petition.
       Anthony’s paternity petition (19-F-569) was not consolidated and remained pending on the
       domestic relations docket in Judge Dow’s court.
¶ 11       On August 10, 2017, Anthony filed a petition to dismiss the Grossis’ guardianship petition
       in case No. 17-P-528, in which he argued that the Grossis lacked standing to bring the petition.
       In the verified petition, Anthony stated that he was “willing and able to make and carry out
       day-to-day child care decisions concerning the minors.” Anthony further verified that he
       would revoke his appointment of Stephanie as short-term guardian as his “short-term


                                                  -3-
       unavailability has resolved.” The clerk informed Anthony that a hearing on his motion could
       not be docketed before October.
¶ 12       Meanwhile, on August 11, 2017, Judge Dow entered a judgment in Anthony’s paternity
       petition (17-F-569) finding that Anthony was the biological father of the two children. The
       judgment included both a finding of paternity regarding each child and an order granting
       Anthony custody of each child, with instructions for law enforcement to provide appropriate
       enforcement of the custody order.
¶ 13       On August 14, 2017, at a hearing in the probate case, the court-appointed guardian ad litem
       recommended that the children remain in the temporary custody of the Grossis pending a final
       determination to follow further review. Anthony’s counsel argued in response that the
       appropriate resolution for the matter would be for the court to defer to Judge Dow’s paternity
       order and dismiss the Grossis’ guardianship petition. Judge Allen denied the request to dismiss
       the Grossis’ guardianship petition, continued the Grossis’ temporary custody of the children,
       and ordered the guardian ad litem to continue her investigation toward the issuance of a final
       report. The court required that both Anthony and Stephanie should be listed as authorized
       contacts at daycare and school and permitted Anthony to have contact with the children when
       accompanied by Stephanie. Regarding the “jurisdiction” of the paternity order, Judge Allen
       indicated that he would seek a conference with Judge Dow pursuant to Illinois Supreme Court
       Rule 903 in order to “make sure we are in the appropriate courtroom.” See Ill. S. Ct. R. 903
       (eff. Mar. 8, 2016) (requiring that “[w]henever possible and appropriate, all child custody and
       allocation of parental responsibilities proceedings relating to an individual child shall be
       conducted by a single judge”). The record does not establish that the probate and paternal
       proceedings were consolidated, nor is there any indication in the record regarding the status or
       enforcement of the order in the paternity proceeding.
¶ 14       On August 21, 2017, Anthony filed a verified motion to vacate the order appointing a
       guardian ad litem. The motion was prepared by Natalie Cappetta and listed both the Cappetta
       firm and the Rizzo & Diersen firm as counsel for petitioner. The Grossis filed a response on
       August 31, 2017, seeking to have Anthony’s motion dismissed. The matter was scheduled for
       hearing on October 17, 2017.
¶ 15       Also, on August 31, 2017, the Grossis filed an amended petition for guardianship of the
       children in the case docketed as case No. 17-P-528. The record contains no responsive
       pleading and remains pending.
¶ 16       On September 23, 2017, the Grossis filed a motion to disqualify Natalie Cappetta,
       Frederick Cappetta, and Greg LaCost. The motion, filed in the Grossi guardianship petition
       (17-P-528) alleged that these attorneys were in violation of Rule 1.7 of the Illinois Rules of
       Professional Conduct of 2010 (eff. Jan. 1, 2010) (Rules of Professional Conduct). Specifically,
       the disqualification motion alleged that the named attorneys represented both Anthony Loader
       and Stephanie Loader and that each of these parties were in conflict with one another due to
       Stephanie’s petition seeking court approval of her short-term guardianship while Anthony
       sought custody of the children in his own right as their biological father. The motion to
       disqualify was noticed for hearing on September 25, 2017. Following a brief hearing, and
       without an opportunity for written response, the court found that the attorneys were in violation
       of Rule 1.7 of the Rules of Professional Conduct and granted the motion to disqualify Natalie
       Cappetta, Frederick Cappetta, and Greg LaCost.


                                                   -4-
¶ 17       On October 12, 2017, the disqualified attorneys filed a motion to reconsider on behalf of
       both Anthony Loader and Stephanie Loader maintaining that (1) the court abused its discretion
       in hearing the motion to disqualify as an “emergency motion” without giving the respondents
       sufficient time to prepare a response, (2) the court’s granting of the motion to disqualify
       without sufficient opportunity to respond constituted a denial of the procedural due process
       rights of adequate notice and opportunity to respond, (3) the Grossis lacked standing to bring a
       charge of violation of Rule 1.7, as the Rule does not extend a right to third parties not covered
       by an attorney-client relationship, (4) the court’s finding of that counsel was in violation of
       Rule 1.7 was erroneous as a matter of law, and (5) any claim to disqualification pursuant to
       Rule 1.7 had been waived by lack of timely action by the Grossis. The circuit court denied the
       motion to reconsider.
¶ 18       Anthony and Stephanie petitioned this court for leave to appeal pursuant to Illinois
       Supreme Court Rule 306(a)(7) (eff. July 1, 2014), which this court granted.

¶ 19                                            ANALYSIS
¶ 20       Anthony maintains on appeal that the trial court erred in disqualifying his attorneys. While
       his appeal raises all five arguments raised in his motion to the trial court to reconsider its order
       disqualifying his attorneys, we will limit our analysis to three issues: (1) whether the Grossis
       had standing to raise the issue of a conflict of interest between Anthony and Stephanie,
       (2) whether the Grossis waived their right to seek disqualification of counsel by failing to raise
       the issue earlier in the proceedings, and (3) whether the trial court abused its discretion in
       granting the motion to disqualify counsel.

¶ 21                                       I. Standard of Review
¶ 22        Attorney disqualification is a drastic measure because it destroys an established
       attorney-client relationship and prohibits a party from retaining the counsel of their choice.
       Schwartz v. Cortelloni, 177 Ill. 2d 166, 178 (1997). Because disqualification impacts the right
       to counsel of the client’s choosing, disqualification is considered a drastic action to be taken by
       the court only where the Rules of Professional Conduct preclude continued representation. Id.
       A party seeking to disqualify opposing counsel bears a heavy burden of proving a conflict of
       interest. In re Possession & Control of the Commissioner of Banks & Real Estate of
       Independent Trust Corp., 327 Ill. App. 3d 441, 478 (2001). Motions to disqualify opposing
       counsel are to be viewed with extreme caution since these motions can be used as a means to
       harass opposing counsel and interfere with the attorney-client relationship. In re Estate of
       Wright, 377 Ill. App. 3d 800, 804 (2007); In re Estate of Klehm, 363 Ill. App. 3d 373, 377
       (2006).
¶ 23        A trial court’s decision on whether to disqualify counsel will not be disturbed absent an
       abuse of discretion. International Insurance Co. v. City of Chicago Heights, 268 Ill. App. 3d
       289, 302 (1994). An abuse of discretion occurs where a trial court’s decision is arbitrary,
       unreasonable, or unsupported by the evidence of record or where no reasonable person would
       agree with the position taken by the trial court. Schwartz, 177 Ill. 2d at 176. We note that there
       is a line of case law holding that we “interpret the Illinois Rules of Professional Conduct in the
       same manner as statutes” and “[t]he construction of the Illinois Rules of Professional Conduct
       is a question of law, to which we apply de novo review.” In re Marriage of Stephenson, 2011
       IL App (2d) 101214, ¶ 26 (citing Macknin v. Macknin, 404 Ill. App. 3d 520, 530-31 (2010)).

                                                    -5-
       While we reverse the trial court’s disqualification order only if we find an abuse of discretion,
       we will apply de novo review to the trial court’s interpretation of the supreme court rule at
       issue. Stephenson, 2011 IL App (2d) 101214, ¶ 26; Macknin, 404 Ill. App. 3d at 530.

¶ 24                              II. Illinois Rule of Professional Conduct 1.7
¶ 25        In disqualifying counsel in the instant matter, the trial court relied upon Rule 1.7 of the
       Illinois Rules of Professional Conduct, which concerns matters arising from the representation
       of two or more parties in the same proceedings. Rule 1.7 provides in relevant part:
                    “(a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
                representation involves a concurrent conflict of interest. A concurrent conflict of
                interest exists if:
                        (1) the representation of one client will be directly adverse to another client; or
                        (2) there is a significant risk that the representation of one or more clients will
                    be materially limited by the lawyer’s responsibilities to another client, a former
                    client or a third person or by a personal interest of the lawyer.
                    (b) Notwithstanding the existence of a concurrent conflict of interest under
                paragraph (a), a lawyer may represent a client if:
                        (1) the lawyer reasonably believes that the lawyer will be able to provide
                    competent and diligent representation to each affected client;
                        (2) the representation is not prohibited by law;
                        (3) the representation does not involve the assertion of a claim by one client
                    against the another client represented by the lawyer in the same litigation or other
                    proceeding before a tribunal; and
                        (4) each affected client gives informed consent.” Ill. R. Prof’l Conduct (2010)
                    R.1.7 (eff. Jan. 1, 2010).

¶ 26                       III. Standing to Seek Disqualification Under Rule 1.7
¶ 27       Appellants maintain that the Grossis’ motion to disqualify opposing counsel should have
       been denied based upon a lack of standing to bring the motion. In order to determine whether
       the trial court abused its discretion in ordering counsel disqualified, we must first address
       whether the Grossis had standing to raise a Rule 1.7 violation and seek disqualification of
       opposing counsel. A party does not have standing to challenge opposing counsel’s ability to
       represent a client without some showing that the representation adversely affects interests of
       the party challenging opposing counsel’s representation. Jones v. Brown-Marino, 2017 IL App
       (1st) 152852, ¶ 13; Lavaja v. Carter, 153 Ill. App. 3d 317, 326 (1987); Evink v. Pekin
       Insurance Co., 122 Ill. App. 3d 246, 250 (1984) (moving party has no standing to challenge
       opposing counsel’s representation of multiple parties without some showing that this
       representation adversely affected the moving party’s interests); see generally Eric C. Surette,
       Annotation, Standing of Person, Other Than Former Client, to Seek Disqualification of
       Attorney in Civil Action, 72 A.L.R. 6th 563 (2012).
¶ 28       In the instant matter, the Grossis maintain they made a sufficient showing that the same
       counsel being allowed to represent Anthony and Stephanie in these proceedings adversely
       affected their interests. Specifically, they maintain that it was unfair to them to allow Anthony
       and Stephanie to pursue two contradictory theories: (1) Anthony’s argument that he was able

                                                    -6-
       to take custody and control of the children and (2) Stephanie’s argument that Anthony was not
       able to take custody and control of the children giving rise to her claim to custody of the
       children as Anthony’s appointed short-term guardian. The Grossis’ argument that they were
       adversely affected by counsels’ representation of both Anthony and Stephanie fails for two
       reasons: (1) throughout these proceedings, Anthony and Stephanie did not take inconsistent
       positions, and (2) to the extent that Anthony and Stephanie were presenting alternative
       pleadings, the Grossis failed to establish how the same counsel presenting alternative
       pleadings adversely affected their ability to respond to each alternative argument.
¶ 29       Our review of the record and the pleadings clearly shows that Anthony and Stephanie
       pursued a consistent objective: securing custody of the children for Anthony. Beginning with
       Anthony’s execution of the statutory short-term guardianship form appointing Stephanie as
       guardian, it was abundantly clear that they were taking a consistent position that Anthony was
       entitled to custody of the children and was authorized pursuant to statute to designate
       Stephanie as their short-term guardian. 755 ILCS 5/11-5.4 (West 2016). The appointment form
       executed by Anthony set clear parameters for origination and termination of Stephanie’s
       guardianship. The document executed by Anthony stated that guardianship was to begin “[o]n
       the date that I state in writing that I am no longer either willing or able to make and carry out
       day-to-day child care decisions” and was to terminate “[o]n the date that I state in writing that
       I am willing and able to make and carry out day-to-day child care decisions concerning [each]
       child, but not more than 365 days after the effective date” of the form. The form was executed
       on June 1, 2017. When Stephanie filed her petition for guardianship on June 5, 2017, she was
       clearly seeking guardianship solely under the short-term guardianship designated by Anthony
       under section 11-5.4 of the Probate Act. We know this because she attached a copy of the
       short-term guardianship form executed by Anthony to her petition and she stated in her
       affidavit filed with her petition that she was seeking appointment as guardian as Anthony’s
       designee and that she acknowledged that her appointment would cease on the date that
       Anthony stated in writing that he is willing and able to make and carry out day-to-day child
       care decisions concerning the children.
¶ 30       Likewise, when Anthony filed his petition to establish custody, he made it clear that
       Stephanie was designated as a “necessary party” and in his prayer for relief sought that the
       Grossis be ordered to surrender the children to him “or Stephanie Loader, Guardian.” In short,
       there is nothing in this record to establish that Anthony and Stephanie took contrary and
       antagonistic positions at any point in these proceedings. Anthony and Stephanie sought the
       same relief from the trial court. Stephanie only wanted guardianship if Anthony was unable to
       assume parental responsibility, and Anthony wanted Stephanie to be guardian only while he
       was unable to parent. Nowhere in any pleading does Stephanie take a position hostile to
       Anthony. When Anthony filed his pleadings seeking custody of the children, Stephanie did not
       oppose any of those pleadings. When Anthony sought custody of the children, he included
       Stephanie as a necessary party and specifically asked the court to permit her to be temporary
       guardian if it were to find him unable to take on parental responsibilities. The Grossis’ position
       that they were prejudiced by the positions taken by Anthony and Stephanie is not supported by
       the record, and the trial court’s agreement with their position was an abuse of discretion.
¶ 31       Moreover, even if Anthony and Stephanie sought alternative relief in their respective
       pleadings, the Grossis failed to establish how they were prejudiced by the same counsel
       representing both Anthony and Stephanie. Even if their positions were not directly aligned,


                                                   -7-
       there was nothing prejudicial to the Grossis in allowing the same counsel to represent both
       parties. There was no tactical advantage to the same representation, and the Grossis have not
       proven any way in which they were disadvantaged by the common representation. The record
       contains no evidence proving that the Grossis were prejudiced by Anthony and Stephanie
       sharing counsel. Since it was the Grossis’ burden to prove they were prejudiced in order to
       have standing to move to disqualify opposing counsel, and since they failed to prove prejudice,
       the Grossis lacked standing to bring the disqualification motion. The trial court abused its
       discretion in finding otherwise.

¶ 32                                              IV. Waiver
¶ 33       Although our finding that the Grossis lacked standing to bring their motion to disqualify
       opposing counsel is dispositive as to their position, we will briefly address Anthony’s
       argument that the Grossis waived any objection to opposing counsel representing both
       Anthony and Stephanie. A party waives any objection to an alleged conflict of interest “if it
       fails to assert that conflict promptly.” (Internal quotation marks omitted.) In re Commissioner,
       327 Ill. App. 3d at 479. In an effort to “discourage tactical gamesmanship,” courts have
       determined that motions to disqualify should be made with “reasonable promptness after a
       party discovers the facts [that lead] to the motion.” (Internal quotation marks omitted.) In re
       Estate of Klehm, 363 Ill. App. 3d at 377. In the instant matter, Stephanie filed her petition on
       June 5, 2017, and Anthony filed his petition for custody on June 26, 2017. The Grossis did not
       seek to have opposing counsel disqualified until September 22, 2017, some three months later.
       While three months might, or might not, seem like sufficient time for Grossis’ counsel to
       discover that opposing counsel represented both Anthony and Stephanie, we cannot help but
       observe that the motion to disqualify came only after Anthony had prevailed on the Grossis’
       guardianship petition (17-F-469) and his own parentage petition (17-P-569). Anthony was two
       for two and heading into the final round when the Grossis suddenly discovered the alleged
       conflict in opposing counsel representing Anthony and Stephanie.
¶ 34       Whether a party has waived a conflict is a matter for the discretion of the trial court and will
       only be overturned on appeal if there has been an abuse of discretion. International Insurance
       Co., 268 Ill. App. 3d at 302-03. It is clearly apparent from the record that the Grossis raised this
       objection only as a tactical maneuver. To the extent that the Grossis ever had a case to present
       in favor of disqualification, their allowing the courts to make two substantive rulings before
       raising the issue effectively waived the issue where there was no evidence to support the trial
       court’s finding to the contrary. Id.

¶ 35                            V. Existence of Conflict Under Rule 1.7
¶ 36       Our holding that the Grossis lacked standing to raise a challenge to opposing counsels’
       representation of both Anthony and Stephanie is not dispositive. Because the trial court had
       authority to disqualify counsel on its own motion, we must address independently whether
       counsels’ representation actually violated Rule 1.7 and whether the trial court erred in
       disqualifying counsel on that basis. SK Handtool Corp. v. Dresser Industries, Inc., 246 Ill.
       App. 3d 979, 989 (1993) (courts have independent responsibility to prevent conflicts in order
       to protect attorney-client relationships and ensure the integrity of judicial proceedings);
       La Salle National Bank v. Triumvera Homeowners Ass’n, 109 Ill. App. 3d 654, 664 (1982)
       (courts have authority to sua sponte disqualify counsel to enforce absolute loyalty and

                                                    -8-
       protection of client confidences). However, given the serious nature of a decision to disqualify
       counsel, a reviewing court will not presume that the trial court acted correctly where the court
       has not set forth specific grounds for disqualification under the rules. Muellman-Cohen v.
       Brak, 361 Ill. App. 3d 52, 54 (2005).
¶ 37       After reviewing the record, we find that counsel’s representation of both Anthony and
       Stephanie did not constitute a violation of Rule 1.7. We find, therefore, that the court abused its
       discretion in disqualifying counsel.
¶ 38       The court’s order disqualifying counsel did not provide any details regarding the specific
       provision of Rule 1.7 that was violated. We must, therefore, consider each section of the rule
       separately. We start by noting that the rule provides for two distinct types of “concurrent”
       conflicts that require disqualification. Rule 1.7(a)(1) defines a concurrent conflict as one where
       “the representation of one client will be directly adverse to another client,” i.e., a directly
       adverse conflict. Ill. R. Prof’l Conduct (2010) R. 1.7(a)(1) (eff. Jan. 1, 2010). Similarly, Rule
       1.7(a)(2) defines a concurrent conflict as one where “there is a significant risk that the
       representation of one or more clients will be materially limited by the lawyer’s responsibilities
       to another client, a former client or a third person or by a personal interest of the lawyer,” i.e.,
       a material limitation conflict. Ill. R. Prof’l Conduct (2010) R. 1.7(a)(2) (eff. Jan. 1, 2010). The
       rule separates these two subsections with the conjunction “or,” thereby designating each as a
       distinct form of “concurrent” conflict. See Hedrick v. Bathon, 319 Ill. App. 3d 599, 605 (2001).
       Thus, our first task is to determine whether the court found the alleged conflict between
       Anthony and Stephanie to be a “directly adverse conflict” or a “material limitation conflict.”
       Once it has been determined which conflict has arisen between the parties, a court can then
       proceed to determine whether, under Rule 1.7(b), the conflict can be overcome by informed
       consent.
¶ 39       Disqualification under the “directly adverse” conflict provision of Rule 1.7(a)(1) requires a
       finding that counsel’s representation of two or more clients in the same proceeding presents an
       actual conflict of interests where those interests are directly antagonistic. In re Commissioner,
       327 Ill. App. 3d at 479-80; Chandra v. Chandra, 2016 IL App (1st) 143858, ¶ 34 (“[t]here
       must be a substantial basis for believing that an actual conflict of interest exists in order to
       disqualify [an] attorney from [his or her] representation of multiple clients, not merely a
       potential or speculated one”). In other words, an actual and direct conflict exists only where
       counsel is, in effect, “on both sides of the lawsuit.” Chandra, 2016 IL App (1st) 143858, ¶ 34.
       “ ‘Vague and general inconsistencies of position giving rise to hypothetical conflicts in the
       mind of an opposing party will not justify so drastic a measure as disqualification.’ ” (Internal
       quotation marks omitted.) In re Commissioner, 327 Ill. App. 3d at 478-79 (quoting Guillen v.
       City of Chicago, 956 F. Supp. 1416, 1423 (N.D. Ill. 1997)). Moreover, disqualification “ ‘may
       not be rested on mere speculation that a chain of events whose occurrence theoretically could
       lead counsel to act counter to his client’s interests might in fact occur.’ ” Guillen, 956 F. Supp.
       at 1422 (quoting Shaffer v. Farm Fresh, Inc., 966 F.2d 142, 145-46 (4th Cir. 1992)).
¶ 40       In the instant matter, as we discussed in full when addressing the question of standing, no
       reasonable interpretation of the facts would lead to a finding that Anthony and Stephanie had
       an actual and direct conflict. Our review of the record clearly established that Anthony and
       Stephanie did not have a direct conflict at any time during these proceedings. With regard to
       Anthony’s stated goal of securing his parental rights over his children, Stephanie’s
       involvement was completely consistent with Anthony’s objective. The record establishes that

                                                    -9-
       there were initially four separate proceedings: Stephanie’s guardianship petition (17-P-458);
       the Grossis’ first guardianship petition (17-F- 469); Anthony’s paternity petition (17-F-569);
       and the Grossis’ second guardianship petition (17-P-528). Looking at the goals and interests of
       Anthony and Stephanie in each action, we find that they were completely aligned at all times.
       Anthony was seeking custody of his children, with Stephanie acting as his designated
       short-term guardian until he stated in writing that he was able to exercise his parental
       responsibilities. Likewise, Stephanie filed the guardianship petition in order to seek
       enforcement of Anthony’s wishes regarding his children as he expressed when he executed the
       short-term guardianship form. As we noted previously, there was not one single pleading by
       either Anthony or Stephanie that indicated they had an actual and direct conflict over the relief
       being sought or the positions to be taken in seeking that relief. It was therefore an abuse of
       discretion for the trial court to have found that an actual and direct conflict existed between
       Anthony and Stephanie that required their counsel to be disqualified.
¶ 41       Similarly, disqualification under the “material limitation conflict” provision of Rule
       1.7(a)(2) requires a showing that “there is a significant risk that a lawyer’s ability to consider,
       recommend or carry out an appropriate course of action for the client will be materially limited
       as a result of the lawyer’s other responsibilities or interests.” Ill. R. Prof’l Conduct (2010) R.
       1.7(a)(2) cmt. 8 (adopted July 1, 2009). Where counsel represents two parties not in actual and
       direct conflict, the critical questions in determining the existence of a material limitation
       conflict are “the likelihood that a difference in interests will eventuate and, if it does, whether it
       will materially interfere with the lawyer’s independent professional judgment in considering
       alternatives or foreclose courses of action that reasonably should have been pursued on behalf
       of the client.” Id.
¶ 42       We have no indication that the trial court specifically considered Rule 1.7(a)(2); however,
       our review of the record reveals no facts that would support a finding that counsel was
       materially limited in their representation of both Anthony and Stephanie. There was nothing in
       the record to show that it was likely that their interests would ever diverge. There was nothing
       to support the speculation that Stephanie might decide to oppose Anthony in his quest for
       custody of his children. Likewise, Anthony had no reason to be concerned with a potential
       future conflict with Stephanie since her involvement in the matter rested entirely on his
       designation of her as his choice for short-term guardian. Moreover, the record was void of any
       facts that would suggest that counsel’s independent professional judgment in representing
       either individual was limited. Simply stated, the trial court had no factual basis upon which to
       conclude that counsel violated Rule 1.7(a)(1) or (2), and its finding that a violation of the Rule
       required disqualification of counsel was an abuse of discretion.

¶ 43                             VI. Informed Consent Under Rule 1.7(b)
¶ 44       While we found no support in the record for the trial court’s finding that counsel violated
       Rule 1.7(a)(1) or (2) and the order disqualifying counsel was an abuse of discretion, we must
       take final note that, had the trial court considered Rule 1.7(b)—which provides parameters
       under which counsel laboring under a conflict pursuant to Rule 1.7(a)(1) or (2) may
       nonetheless represent clients subject to either directly adverse or material limitations conflicts,
       provided the parties give informed consent—the record does not allow us to conclude that
       Anthony and Stephanie gave informed consent to counsel representing both parties, but such a
       finding is not necessary to our disposition of this matter. We note, however, that the absence of

                                                    - 10 -
       any discussion of informed consent further supports our finding that the trial court’s ruling
       disqualifying counsel was arbitrary and not supported by the record.

¶ 45                                         CONCLUSION
¶ 46      Accordingly, for the reasons set forth above, we reverse the order of the circuit court of
       Will County disqualifying attorneys Natalie Cappetta, Frederick Cappetta, and Gregory
       LaCost from representing Anthony Loader and Stephanie Loader in these proceedings. The
       matter is remanded to the circuit court for further proceedings consistent with this disposition.

¶ 47      Disqualification order reversed; cause remanded.




                                                  - 11 -